737 N.W.2d 503 (2007)
Richard J. GIBBS, Jr., and Gibbs Industries, Ltd., Plaintiffs/Counter Defendants-Appellees,
v.
Joseph C. GIBBS, Richard J. Gibbs, Sr., Gibbs Machinery Company, Inc., Brentwood Holdings, Inc., RM Engineering, Inc., PGG Properties, L.L.C., and GGG Industries Limited Liability Company, Defendants/Counter Plaintiffs-Appellants.
Docket No. 134272. COA No. 266718.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.